Citation Nr: 0716709	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
postoperative residuals of a vascular anomaly of a right 
cerebral artery with compression of the right optic nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 until August 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  In an unappealed May 1988 rating decision, the RO denied 
the veteran's request to reopen a claim of entitlement to 
service connection for a vascular anomaly of the right 
carotid artery with compression of the right optic nerve, 
which was originally denied (in February 1971) on the basis 
that the surgery performed in service was considered to be 
remedial surgery for a congenital right eye condition.

2.  The evidence added to the record since the May 1988 
rating decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Clear and unmistakable evidence shows that a vascular 
anomaly existed prior to service, and was not aggravated by 
service.

4.  A pre-existing vascular anomaly has not been shown by 
competent clinical evidence to have been chronically 
increased by service, beyond the normal progression of the 
disease, nor is there clinical evidence of a current chronic 
residual disability related to a vascular anomaly compressing 
the right optic nerve.


CONCLUSIONS OF LAW

1.  The RO's May 1988 decision is final as to the claim of 
service connection for postoperative residuals of a vascular 
anomaly of the right carotid artery with compression of the 
right optic nerve.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
postoperative residuals of a vascular anomaly of a right 
cerebral artery with compression of the right optic nerve.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  Postoperative residuals of a vascular anomaly of a right 
cerebral artery with compression of the right optic nerve, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1111, 1113, 1153, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In light of the Board's allowance herein of reopening of the 
claim for service connection for postoperative residuals of a 
vascular anomaly of the right carotid artery with compression 
of the right optic nerve, further development with regard to 
VA's duty to notify and assist would serve no useful purpose.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran. Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  In this regard, as the determination 
to reopen this appeal constitutes a full grant of that 
portion of the claim, there is no reason to belabor the 
impact of Kent v. Nicholson, 20 Vet. App. 1 (2006), on this 
matter, as any error in notice timing and content is 
harmless.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in January 2003.  As such, the amended provision is 
for application in this case and is set forth below.

With regard to the reopened claim, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of a March 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was requested to submit relevant evidence in 
his possession to VA.  In the instant decision, the Board 
reopens the veteran's claim of entitlement to service 
connection for postoperative residuals of a vascular anomaly 
of the right carotid artery with compression of the right 
optic nerve and the issue is denied on the merits.  In this 
regard, it is observed that the notice provided to the 
veteran did not address all elements of a service connection 
claim.  Specifically, such notice did not inform the veteran 
as to the relevant rating criteria, nor did it apprise the 
veteran as to the law pertaining to effective dates, per 
Dingess/Hartman.  However, because service connection is 
denied, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The claims file also 
contains post-service statements from several private 
physicians and VA clinical records.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board observes that the veteran stated, in his notice of 
disagreement, dated in December 2003, that he was going to 
have a VA eye appointment on January 9, 2004.  While a report 
of any such eye consultation is not of record, reports of 
later dated VA ophthalmologic/optometry consultations are of 
record.  Thus, the Board finds that a remand is unnecessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  
New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  Although the RO noted 
in the August 2003 rating decision on appeal that the service 
connection claim was considered reopened, it determined that 
that the claim could not be granted on the merits.  
Nevertheless, the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, a February 1971 rating decision denied the 
veteran's claim seeking service connection for postoperative 
residuals of a vascular anomaly of the right carotid artery 
with compression of the right optic nerve based on a finding 
that in-service surgery was for a congenital eye condition, 
not aggravated by service, with a non-disabling residual.  
The appellant did not perfect an appeal of this decision, and 
it became final.  38 U.S.C.A. § 7105.  The most recent final 
denial in this case was a May 1988 rating decision which 
declined to reopen the veteran's claim.  He also did not 
appeal this decision and it became final.  Id. 

The evidence of record at the time of the most recent final 
denial, in May 1988, discloses that the veteran denied 
experiencing eye trouble on his June 1966 report of medical 
history completed in conjunction with examination for 
entrance into service.  The veteran's clinical entrance 
examination was normal and he had 20/20 vision in each eye.  
The Board also notes that that the record did not contain any 
clinical records dated prior to the veteran's entrance into 
service.  

Service medical records showed that the veteran began 
complaining of a "fuzzy spot" in his right field of vision.  
He was treated for complaints related to a blind spot in the 
right field of vision and right eye pain.  An eye consult on 
December 2, 1967 revealed an impression of papilledema, 
right, questionable etiology.  The veteran was then admitted 
to the hospital on the same day.  Several tests were 
performed after his admission to the hospital.  A right 
carotid angiography and a ventriculography were both 
"clean."  On December 15, 1967, a right frontotemporal 
craniotomy with exploration of the right optic nerve and 
optic chiasm was performed.  It was noted that an abnormally 
placed vessel was seen to cross anteriorly over the right 
lateral portion of the optic chiasm, medially and down under 
the right optic nerve.  This appeared to be a 
circumferentially constricting variant of the right anterior 
cerebral artery.  The vessel was dissected away from the 
right optic nerve.  It was noted that the veteran was 
discharged with no postoperative complications, with 20/20 
vision in both eyes, and the enlarged blind spot was 
significantly smaller.  The service medical records document 
follow-up appointments without problems until the veteran was 
seen for complaints of pain behind the right eye in May 1970.  
There is no clinical separation examination of record, but 
the veteran's last visual field examination of the right eye 
noted generalized contraction of visual field in all 
meridians with a slightly enlarged blind spot.  

The veteran underwent a VA examination in February 1971 in 
connection with his original claim for service connection.  
He complained that his right eye ached.  Upon examination, 
the veteran had 20/20 visual acuity, bilaterally.  Gliosis of 
the optic nerve head and sheathing for a short distance along 
the vessels was noted as being a well-known sequela of all 
but short duration papilledema.  There was no "abnormal" 
constriction of the visual field, and the right eye blind 
spot was no longer enlarged.  The macula was not disturbed, 
and his vision appeared to be excellent.  There was no 
evidence of active intracranial disease.  An X-ray of the 
skull was normal.  In a report of an April 1988 VA dental 
examination, it was noted that the only residuals of his 
surgery complained of by the veteran was "fogging of 
vision" and pain over the right orbit upon turning his head 
to the right.  

The evidence added to the record subsequent to the most 
recent denial, in May 1988, includes a statement in support 
of his claim to reopen received by the RO in January 2003, 
with a medical statement by W.M.C., M.D. dated in April 2002.  
Dr. W.M.C. noted that he had drafted the discharge summary of 
the veteran's hospitalization in service from December 2, 
1967 to February 3, 1968.  Dr. W.M.C.'s statement provides an 
opinion that veteran's in-service disability was not a 
congenital eye condition, but rather, an abnormal blood 
vessel was seen to loop around the optic nerve, which was 
dissected away from the nerve to decompress it.  It was his 
current opinion that the veteran had vasculitis in service.  
Dr. W.M.C. added that he had seen many unusual infectious and 
inflammatory processes in patients in Southeast Asia during 
the time of the veteran's military service.  

The Board finds that this additional evidence, when 
considered in conjunction with the record as a whole, is not 
cumulative and redundant, and was not of record at the time 
of the prior final denial in May 1988.  Thus, it is new.  
Dr. W.M.C.'s clinical opinion relates to an unestablished 
fact necessary to substantiate the claim, specifically, that 
an acquired vascular disability was demonstrated in service.  
The Board notes that the credibility of the newly submitted 
evidence is presumed in determining whether or not to reopen 
a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, 
it raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  Accordingly, the 
additional evidence is also material.  

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
postoperative residuals of a vascular anomaly of the right 
carotid artery with compression of the right optic nerve, the 
claim is reopened, and the appeal is allowed to this extent.
Legal criteria and analysis

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for residuals of a vascular anomaly of the 
right carotid artery with compression of the right optic 
nerve may be granted on the merits, de novo.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Applicable law also provides that a veteran is considered to 
be in sound health when examined, accepted, and enrolled for 
service - except as to defects, infirmities, or disorders 
noted at the time of his entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service, and was not aggravated by such service.  See 38 
U.S.C.A. § 1111.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  See also 38 C.F.R. § 
3.304(b) (2006).  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111. Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

As noted above, the service medical records confirm that the 
veteran had complaints of right eye pain and a blind spot in 
his right field of vision in service.  The contemporaneous 
service medical records revealed that these complaints were 
manifestations of a vascular anomaly which compressed the 
optic nerve.  As such, the Board finds that the service 
medical records document that the veteran had right eye 
manifestations of a congenital vascular anomaly which 
compressed the optic nerve, specifically eye pain and a 
constricted field of vision, during his service.  The 
manifestations were relieved by surgery which dissected the 
congenital vascular anomaly to decompress the optic nerve.  

In view of the foregoing, the Board finds that there is clear 
and unmistakable evidence that the veteran had a congenital 
vascular anomaly which resulted in right eye manifestations 
in service, and that neither the congenital vascular anomaly, 
nor right eye symptoms thereof, were chronically aggravated 
by service, including due to surgical treatment thereof.  The 
clinical record documents that the veteran had no 
complication from the surgery, that his vision was 20/20, and 
that the spot in his visual field was reduced.  While the 
veteran complained of right eye pain on VA examination in 
February 1971, there was no "abnormal" constriction of the 
visual field, and the right eye blind spot was no longer 
enlarged.  The macula was not disturbed, and his vision 
appeared to be excellent.  There was no evidence of active 
intracranial disease.  An X-ray of the skull was normal.  As 
such, the presumption of soundness on induction as to a 
vascular anomaly has been rebutted.  See 38 U.S.C.A. § 1111.

The Board notes that service medical records fail to document 
any alleged injury to the eye or head.  Further, with regard 
to the statement by Dr. W.C., received in January 2003, that 
the veteran did not have a "congenital eye condition per 
se," and that even though the actual diagnosis was obscure, 
the most likely diagnosis, in the absence of any trauma, was 
vasculitis, the Board notes that the evidence of record does 
not support an in-service diagnosis of vasculitis.  The Board 
finds the contemporaneous medical records to be more 
probative than Dr. W.C.'s statement decades after service.  
Indeed, a right carotid angiography and a ventriculography, 
performed in December 1967 were both "clean."  The Board 
finds the fact that both of these clinical tests were 
"clean" provides contemporaneous clinical evidence that the 
veteran did not have vasculitis in service.  Further, the 
diagnosis provided upon discharge from the hospital in 1968 
was vascular anomaly compressing the right optic nerve.  

Nevertheless, the record does not show a current chronic 
residual disability of the congenital vascular anomaly 
compressing the right optic nerve.  The record indicates that 
the vascular anomaly was treated and resolved with in-service 
surgery.  Indeed, upon VA examination in July 2003, the 
veteran had 20/20 visual acuity, bilaterally.  The diagnoses 
were history of vasculitis in the left eye, resolved right 
disc edema, resolved enlargement of the blind spot on the 
right eye, resolved peri-orbital edema, and non-specific 
orbital pain possibly related to his vasculitis.  The VA 
examiner did not specifically note that the claims folder was 
reviewed in conjunction with the examination, but the history 
of the disability contained in the examination report is 
consistent with the evidence of record as required by 
38 C.F.R. § 4.1 (2006).  Based on the foregoing, the Board 
finds no clinical evidence of a chronic residual disability 
of the vascular anomaly.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (finding that in the absence of proof of 
a present disability, there can be no valid claim for service 
connection).  Hence, there has been no demonstration of 
chronic aggravation of the pre-existing vascular anomaly in 
service, under the provisions of 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.

The Board also notes a statement by H.A.W., M.D., MSPH, dated 
in June 2005.  Dr. H.W. notes that the veteran has problems 
with visual disturbance, eye pain, and vertigo.  In this 
regard, the Court has held that a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the symptoms of visual disturbance, eye 
pain, or vertigo can be attributed, there is no basis to find 
a disorder for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  In this regard, the Board 
finds the diagnoses provided by the VA examiner in July 2003 
after an examination and a review of the history of the 
disability to be the most probative clinical evidence of 
record concerning the status of a current disability or 
residuals.

The veteran has expressed a belief, including in his March 
2004 notice of disagreement, that he has right eye disability 
that is causally related to active service.  However, the 
Board notes that the veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In summation, with regard to the vascular anomaly compressing 
the right optic nerve in service, the Board finds that the 
presumption of soundness on entrance into service, as to a 
vascular anomaly, is rebutted by clear and convincing 
evidence that such condition, manifested by eye pain and a 
blind spot in the right field of vision, existed prior to 
service, and was not aggravated by service, pursuant to 38 
U.S.C.A. § 1111, and that the pre-existing vascular anomaly 
did not undergo an increase in service so as to constitute 
aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306.  Indeed, the Board has not found clinical evidence of 
a current chronic residual disability of the vascular anomaly 
compressing the right optic nerve.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for postoperative residuals of a 
vascular anomaly of the right carotid artery with compression 
of the right optic nerve, and the appeal, to this extent, is 
granted.

Service connection for postoperative residuals of a vascular 
anomaly of the right cerebral artery with compression of the 
right optic nerve, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


